Title: To Benjamin Franklin from Edward Shippen, 8 February 1754
From: Shippen, Edward
To: Franklin, Benjamin


To Benj: Franklin Esq:
Dear Sir
Lancaster the 8 Feb. 1754
   After paying yourself for the Postage of the Inclosed Letter to Boston please to send the remainder of the Piece of 8/8 in a few [of] your best Quills (I mean English) by our Post. Some time ago I sent a six shilling bill to Doctor Shippen for some and he sent me feathers which he Sayd he had from Mr. Halls. If you can send me a few good ones you will much oblige Sir Your very Humble servant
ES
